211 F.2d 649
94 U.S.App.D.C. 39
WASHINGTON GAS LIGHT CO.v.KERLIN.
No. 11829.
United States Court of Appeals, District of Columbia Circuit.
Argued March 10, 1954.Decided April 1, 1954.

Mr. John J. Wilson, Washington, D.C., with whom Messrs. Roger J. Whiteford, W. E. Gallagher, and Duane G. Derrick, Washington, D.C., were on the brief, for appellant.
Mr. Samuel Intrater, Washington, D.C., with whom Mr. Albert Brick, Washington, D.C., was on the brief, for appellee.
Before BAZELON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The principal ground urged by appellant for reversal of the judgment rendered against it for personal injuries to appellee is that the trial court erred in submitting the case to the jury under the doctrine of res ipsa loquitur.  We think this was not error for the reasons cited by the trial court in overruling appellant's motion for a new trial, etc.1  And since we do not agree with appellant's additional contention that there was insufficient evidence that the alleged events were the proximate cause of appellee's total deafness, the judgment below is


2
Affirmed.



1
 Kerlin v. Washington Gas Light Co., D.C.D.C. 1953, 110 F.Supp. 487